Citation Nr: 1009761	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling based 
upon moderate instability, and 10 percent disabling based 
upon arthritis with noncompensable limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to ratings in excess of 20 
percent for a right ankle disability, and left knee ratings 
in excess of 10 percent for slight instability and 10 percent 
for arthritis with noncompensable limitation of motion.  By a 
March 2004 rating decision, the RO increased the disability 
rating for the Veteran's left knee instability from 10 to 20 
percent disabling, effective September 20, 2000.  In November 
2006, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's right 
ankle disability (degenerative joint disease) has been 
manifested by tenderness and marked limitation of motion with 
pain.  Ankylosis has not been demonstrated.

2.  Throughout the pendency of the appeal, the Veteran's left 
knee disability (chondromalacia patella) has been manifested 
by subjective complaints of pain, instability, giving way, 
stiffness, weakness, fatigability, and intermittent swelling, 
and objective findings of tenderness to palpation, effusion, 
moderate instability, popping, clicking, moderate 
degenerative changes, extension to 0 degrees, and flexion 
limited at most to 90 degrees.  There is no clinical evidence 
of ankylosis or dislocation of semilunar cartilage.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5271 (2009).

2.  The criteria for a rating in excess of 20 percent for 
moderate instability of the left knee joint have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DC 5257 (2009).

3.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of flexion of the left knee joint 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5256, 5258-62 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claims.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In a September 2002 letter, VA notified the Veteran that he 
should submit evidence showing that his right ankle and left 
knee disabilities had worsened in severity.  In a November 
2006 letter, he was also told that he could substantiate the 
claims with a statement from his doctor, containing clinical 
and physical findings, the results of any laboratory tests or 
X-rays, and the dates of the examinations and tests.  He was 
also instructed that a statement from other individuals who 
were able to describe from their own knowledge and personal 
observations the manner in which the Veteran's disability had 
worsened may be helpful in proving his claims.  He was 
informed that ratings were assigned using the rating schedule 
and he was referred to that schedule.  This essentially 
informed him of the use of diagnostic codes.  He was also 
given examples of the evidence that could substantiate the 
claims.

The September 2002 and November 2006 letters also informed 
the Veteran as to what evidence VA was responsible for 
obtaining, and what evidence VA would help the Veteran get.  

The claims were subsequently readjudicated after providing 
the Veteran with an opportunity to respond to each notice.  
Any timing deficiency was thereby cured.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiencies in VCAA notice are cured by readjudication in a 
supplemental statement of the case).

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claims, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
October 2002 and June 2009.  Copies of these VA examination 
reports have been associated with the claims files.  There is 
no indication that his service-connected right ankle and left 
knee disabilities have worsened since the date of the most 
recent examination.  Therefore, an additional examination is 
not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

A.  Right Ankle

The Veteran's right ankle disability is rated 20 percent 
disabling under DC 5299-5271.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  the first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2009).  In this case, the RO determined 
that the diagnostic code most analogous to the Veteran's 
right ankle disability is DC 5271, which pertains to 
limitation of motion of the ankle.  

Other potentially applicable diagnostic codes include DCs 
5010 (traumatic arthritis), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  Diagnostic 
Codes 5272, 5273, and 5274, however, do not provide for 
ratings in excess of 20 percent.  As the Veteran is already 
in receipt of a 20 percent disability rating for his right 
ankle, DCs 5272, 5273, and 5274 cannot serve as a basis for 
an increased rating in this case.

Diagnostic Code 5270, which pertains to ankylosis of the 
ankle joint, is not applicable in this case, as the Veteran 
has not been diagnosed with ankylosis of the right ankle.  
Specifically, on VA examination as recently as June 2009, the 
examiner determined that although the right ankle lacked the 
ability to move from side to side, a diagnosis of ankylosis 
was inappropriate.  

The Board thus turns to the remaining applicable diagnostic 
codes, DCs 5271, 5010, and 5167.

Diagnostic Code 5271 provides for a maximum 20 percent rating 
for marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, DC 5271.  As the Veteran is already in receipt of a 
20 percent rating under this diagnostic code, DC 5271 cannot 
serve as a basis for an increased rating.

Next, while the Veteran has been diagnosed with degenerative 
joint disease of the right ankle, because he is in receipt of 
a compensable rating under a diagnostic code predicated upon 
limitation, he is not entitled to a separate 10 percent 
rating under either DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the Veteran's right ankle 
disability is significant, the medical evidence does not 
show, nor does he allege, that he has actually lost the use 
of the foot.  He is able to walk and stand, albeit with 
limitations, and clearly has more function in the foot than 
would be served with an amputation stump.  See 38 C.F.R. 
§ 4.63 (2009).  Thus, the Veteran is not entitled to a 40 
percent rating under DC 5167. 

Despite that the Veteran has continued to complain of right 
ankle pain, as demonstrated in VA treatment records dated 
from September 1999 to March 2006, and in reports of VA 
examination dated in September 2002 and June 2009, he has not 
been diagnosed with a right ankle disability which would 
allow for a rating in excess of 20 percent.

The Board has considered whether there is additional loss of 
function as a result of repetitive use of the right ankle.  
However, where a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 
10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

The Board has also considered whether referral for an extra-
schedular rating is warranted.  The service-connected right 
ankle disability manifests with pain marked limitation of 
motion.  As discussed in the preceding section, these 
symptoms are contemplated by the rating criteria.  Hence, the 
criteria for referral for consideration of an extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected right ankle disability has 
warranted no more than a 20 percent disability rating 
throughout the pendency of the appeal.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee

The Veteran's left knee disability is rated 20 percent 
disabling under DC 5257 for moderate instability, and 10 
percent disabling under DC 5010 for arthritis with 
noncompensable limitation of motion.  38 C.F.R. § 4.71a, 
DCs 5010, 5257.  

Diagnostic Codes 5260 and 5261, which pertain to limitation 
of flexion and extension of the leg, 5257, which pertains to 
subluxation or lateral instability, and 5259, which pertains 
to symptomatic removal of semilunar cartilage, are also 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5259, 
5260, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint), 5262 (impairment 
of the tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the October 2002 and 
June 2009 reports of VA examination do not demonstrate any 
objective finding ankylosis of the left knee.  Additionally, 
no treatment record or report of VA examination demonstrates 
genu recurvatum or any impairment of the tibia and fibula.  
Lastly, the Veteran has consistently denied experiencing 
locking of the left knee, and the treatment records and 
reports of VA examination are negative for any findings of 
dislocation of semilunar cartilage.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records dated from September 1999 to October 2002 
show that the Veteran complained of left knee pain.  He was 
prescribed medication for control of pain and instructed to 
do quadriceps exercises.  These records do not show that the 
ranges of motion of the Veteran's left knee were recorded at 
any time during this period.

The Veteran underwent VA examination in October 2002.  At the 
time of the examination, he complained of left knee pain at 
rest that was more or less constant in nature, for which he 
took pain medication twice per day.  The pain medication did 
provide some relief.  He described the pain as varying 
between a dull ache and a sharp pain.  He stated that at 
times he experienced swelling in the left knee, and felt that 
sometimes there was local heat and redness over the left 
knee.  

With regard to his daily activities, he described 
experiencing flare ups of the left knee with activity, noting 
that sometimes walking only 10 feet would cause left knee 
pain.  The pain with flare ups was worse than the pain he 
experienced at rest.  He stated that he was generally able to 
stand for five minutes at a time.  Then he would have to sit 
or change position.  He was able to sit for some time without 
pain, provided that his right leg remained on the ground and 
was stable.  He was able to drive his car and manage all 
right with the left knee as long as the left foot was firmly 
on the ground.  Carrying more than 10 lbs caused left knee 
pain.  The Veteran stated that he was able to manage well 
going up and down stairs, provided that he held the banister.  
Occasionally, however, he had to stop in mid-flight because 
of severe pain in his left knee.  Going down the stairs was 
more painful than going up.  

Physical examination revealed several small, stable 
postoperative scars.  Range of motion testing revealed 0 
degrees extension and 140 degrees flexion, without pain, both 
actively and passively.  For movement against pressure, 
however, the range of motion was limited to less than a 10-
degree angle, and at the end of that range of motion, there 
was severe pain deep to the patella.

The muscles throughout the left lower extremity had normal 
strength and girth, as compared to the right lower extremity.  
The Veteran was able to ambulate for a short distance in the 
examination room but had pain in the right ankle at every 
step.  He walked slowly but did not appear to limp or favor 
the left leg.  His gait, carrying angle, and posture were 
grossly normal.  X-ray examination revealed mild degenerative 
changes.

Clinical records dated from October 2002 to March 2006 show 
continued periodic complaints of and treatment for left knee 
pain.  Records dated in December 2002 show that muscle 
strength was 5/5 in the left lower extremity, and that 
although the left knee was tender to palpation, both active 
and passive range of motion were intact.  Records dated in 
March 2005 show that despite complaints of worsening left 
knee pain, the range of motion of the left knee was "full."  
In June 2005, however, range of motion testing revealed 0 
degrees extension and 100 degrees flexion.  The Veteran was 
noted to favor his left knee.  Clinical records dated 
throughout this period otherwise do not reference the ranges 
of motion of the Veteran's left knee.

The Veteran underwent an additional VA examination of the 
left knee in June 2009.  At the time of the examination, the 
Veteran reported a lengthy history of left knee pain that had 
progressively worsened with time.  The pain ranged from 
aching to sharp in nature.  The pain, however, was constant, 
and was aggravated by bearing weight on the left knee and by 
walking.  The pain was alleviated by pain medication and 
rest.  He denied a history of locking and subluxation, but 
stated that he experienced giving way, instability, weakness, 
and swelling of the left knee.  He experienced moderate flare 
ups of his left knee disability on a weekly basis, which 
lasted for several hours at a time.

With regard to restrictions on his daily activities as a 
result of his left knee pain, the Veteran stated that he was 
able to sit down comfortably for only 10 minutes before he 
would have to get up to stretch, and that he was only able to 
walk for one-eighth of a block before he needed to rest.  He 
was able to drive or ride in a car for two miles before he 
needed to get out and stretch.  He could carry or lift 
approximately 50 lbs.  He was able to sweep and use an 
electric-powered lawn mower to cut his lawn.

Physical examination revealed poor propulsion as a result of 
his right ankle disability.  There was evidence of abnormal 
weight-bearing on the outside edges of both heels.  Clinical 
findings at the time of the examination included effusion, 
tenderness, pain, and guarding of movement.  Clicks and snaps 
of the left knee were heard.  Range of motion testing 
revealed extension to 0 degrees and flexion to 90 degrees, 
with crepitation and grinding.  There was objective evidence 
of pain with repetitive movement, but no additional 
limitation of function.  X-ray examination revealed moderate 
degenerative changes.

There are no further records pertaining to the range of 
motion of the Veteran's left knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion on which the range of motion of the Veteran's left 
knee was recorded, the Veteran had full extension of the 
knee, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation.  Accordingly, 
the Veteran is not entitled to a higher  rating for the left 
knee under Diagnostic Code 5261.  Similarly, the evidence 
does not support a higher rating under Diagnostic Code 5260.  
Flexion limited at most to  90 degrees does not warrant a 
higher rating under Diagnostic Code 5260.  Even an additional 
10 percent loss of functionality does not meet the criteria 
for a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261. Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran in this case has been awarded a 10 percent rating 
under DC 5010, for traumatic arthritis.  38 C.F.R. § 4,71a, 
DC 5010.  In order to be eligible for a separate rating under 
this diagnostic code, the Veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the Veteran here does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the Veteran is entitled to 
a higher rating under DC 5010 for his traumatic arthritis.  
Under DC 5010, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee and ankle are 
considered major joints.  While the Veteran is service-
connected for arthritis in two major joints, because there is 
no evidence demonstrating that his arthritis has caused any 
incapacitating exacerbations, he is not entitled to a higher 
rating of 20 percent.  Thus, he is not entitled to a higher 
rating under this diagnostic code.

Next, DC 5257 provides for a 20 percent rating for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  

Clinical records dated from September 1999 to October 2002 
show that the Veteran periodically complained of left knee 
instability, for which he was prescribed a knee brace.  These 
records also show that he reported that his brace provided 
greater stability.  They do not, however, show that specific 
testing regarding the severity of his instability was carried 
out at any time during this period.

On VA examination in October 2002, the Veteran complained of 
left knee weakness, instability, and giving way.  He stated 
that when the knee did give way, it gave way laterally.  He 
stated that his knee gave way approximately once per week, 
and that he always had to be careful of how he was walking as 
a result of the instability.  He acknowledged, however, that 
his left knee muscle strength did provide a measure of 
stability.  He was noted to be wearing a hinged knee brace on 
the left knee at the time of the examination.  The Veteran 
indicated that he always wore the brace.

Physical examination revealed stable medial and lateral 
collateral ligaments.  With regard to the anterior and 
posterior cruciate ligaments, however, the Lachman's test 
showed a movement of 7.5 to 8.0 mm.  McMurray's testing 
revealed normal findings.

Clinical records dated from October 2002 to March 2006 show 
that the Veteran continued to periodically complain of and 
seek treatment for left knee instability.  Records dated in 
April 2003 show that the Veteran experienced left knee laxity 
if not wearing his knee brace.  In September 2004, McMurray's 
testing was negative, and there was no evidence of varus or 
valgus instability.  Anterior and posterior drawer tests were 
also normal.  A new knee brace was ordered at that time.  
Similar clinical findings were observed in June 2005.  
Records otherwise dated throughout this period do not show 
that specific testing regarding the Veteran's complaints of 
instability were undertaken.

On VA examination in June 2009, the Veteran again complained 
of giving way, instability, and weakness of the left knee.  
He stated that he frequently wore a knee brace for added 
stability.  Physical examination, however, revealed no 
ligamentous instability.

There are no further records pertaining to left knee 
instability.

The record reflects that the Veteran routinely wears a left 
knee brace for added knee stability and that his left knee 
disability is manifested by frequent giving way of the left 
knee.  Physical examination of the left knee, however, has 
revealed only minimal ligamentous instability.  Although it 
is clear that the Veteran's left knee disability is 
manifested by instability and giving way, because only 
minimal ligamentous instability was demonstrated during the 
pendency of the appeal, the Board finds that his left knee 
instability does not qualify "severe," and that he is 
therefore not entitled to a rating higher than 20 percent for 
instability of the left knee under DC 5257.

The Board now turns to the final applicable diagnostic code, 
DC 5259.  The Board finds that while the Veteran is status 
post repair of a medial meniscal tear of the left knee, he is 
not entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5010 and the 20 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than 10 and 20 percent.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected left 
knee disability manifests with instability and painful 
motion.  As discussed in the preceding section, these 
symptoms are contemplated by the rating criteria.  Hence, the 
criteria for referral for consideration of an extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected left knee disability has 
warranted no more than a 20 percent disability rating for 
moderate instability and a 10 percent rating for arthritis 
with noncompensable limitation of motion throughout the 
pendency of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



 Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The record reflects that the Veteran was awarded disability 
benefits by the Social Security Administration, effective 
November 1, 1998.  A January 2000 decision shows that his 
primary and secondary disabilities for the purpose of the 
award of such benefits were his left knee and ankle 
disability, respectively.  The record otherwise reflects that 
the Veteran's service-connected left knee and right ankle 
disabilities result in significant limitations on his ability 
to work.  However, the record also reflects that despite such 
limitations, the Veteran would be able to tolerate positions 
such as commercial truck driving, were it not for his 
nonservice-connected seizure disorder.  (See Orthopedic 
evaluation, September 1998).  Additionally, VA clinical 
records dated throughout the pendency of the appeal show that 
the Veteran was "working" at his friend's Handy Mart, a 
convenience store and gas station, where he pumped gas and 
did light maintenance.  He was not, however, paid for this 
work.  Despite that he is currently in receipt of disability 
benefits from the Social Security Administration for his 
right ankle and left knee disabilities, the Veteran has not 
alleged that his service-connected disabilities prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  Given that he has volunteered his 
services at his friend's convenience store throughout the 
pendency of the appeal, it does not appear to the Board that 
his service-connected disabilities, either singly or in 
conjunction, prohibit him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  Accordingly, the 
Board concludes that the Veteran in this case has not raised 
a claim of entitlement to a TDIU rating and that referral for 
a TDIU rating is therefore not warranted.


ORDER

A disability rating in excess of 20 percent for a right ankle 
disability is denied.

Disability ratings in excess of 20 percent for moderate 
instability, and 10 percent for arthritis with noncompensable 
limitation of motion of the left knee are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


